In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00171-CV

CHRISTOPHER GAINEY A/K/A CHRIS            §    On Appeal from the 431st District
GAINEY, PHILIP LEVY, AND MARCUS &              Court
MILLICHAP REAL ESTATE INVESTMENT
SERVICES OF NEVADA, INC., Appellants      §    of Denton County (18-2578-431)

V.                                        §    December 12, 2019

MINOO, LLC, Appellee                      §    Opinion by Justice Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order denying Appellants’

motion to compel arbitration is reversed, and we render an order granting said

motion. The case is remanded to the trial court, and we order the case stayed pending

completion of arbitration.

      It is further ordered that Minoo, LLC shall pay all of the costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel